DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Rejections - 35 USC § 102	2
Allowable Subject Matter	5
Conclusion	5


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 1/30/20.  Claims 1-27 are currently pending.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed  invention.

Claims 1, 14, 27 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Bejnordi et al (IEEE: “Stain specific standardization of whole-slide histopathological images”).           Regarding claim 1, Bejnordi discloses a method of normalizing a titer of a first stain within a query image to a titer of the first stain in a template image, the query image being of a biological sample stained with at least the first stain, comprising: deriving chromatic distribution coordinates and density distribution coordinates in the query image within a color model which incorporates density information; aligning the chromatic distributions coordinates in the query image with template image chromatic distribution coordinates to provide transformed chromatic distribution coordinates; scaling the density distribution coordinates in the query image with template image density distribution coordinates to provide transformed density distribution coordinates; and reconstructing an RGB image by inversely transforming the query image within the color model incorporating the density information using weighted transformed chromatic distribution coordinates and weighted transformed density distribution coordinates, wherein the aligning and scaling utilize parameter values for an estimated titer level of the query image (see fig. 1, section II, preamble, A-F).
mean, angle, and scaling parameters determined at a first stain titer level (see section II, C);
determined by computing a weighted average titer score for the query image based on derived first stain color and intensity features (see section II, C); 
estimated titer level is determined prior to normalization (see section II, C);  
estimated titer level is determined during normalization (see section II, C);
derived for each pixel in a series of patches in the query image, wherein the series of patches are derived by: extracting a predefined number of FOVs from the query image; computing a set of patches for each of the extracted FOVs; and retaining patches from the set of patches for each extracted FOV that meet threshold patch criteria (see section II, C);
shifting and rotating the chromatic distribution coordinates in the query image to have a same mean and orientation as template chromatic distribution coordinates (see section II, C); density information is Hue-Saturation-Density color model (see section II, C).
Regarding claim 14, the claim is analyzed as a system that implements the limitations of claim 1 (see rejection of claim 1).
Regarding claims 15-16, 20-21, 23-24, 26, the claim is analyzed as a system that implements the limitations of claims 2-3, 7-8, 10-11, 13 (see rejections of claims 2-3, 7-8, 10-11, 13, respectively).
Regarding claim 27, the claim is analyzed as a non-transitory computer-readable medium that implements the limitations of claim 1 (see rejection of claim 1).




Allowable Subject Matter
Claims 4-6, 9, 12, 17-19, 22, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4-6, 9, 12, 17-19, 22, 25, none of the references of record alone or in combination suggest or fairly teach the limitations.  



Conclusion
Claims 1-3, 7-8, 10-11, 13-16, 20-21, 23-24, 26-27 are rejected.  Claims 4-6, 9, 12, 17-19, 22, 25 are objected to as being dependent upon a rejected base claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EDWARD PARK/
Primary Examiner, Art Unit 2666